Citation Nr: 1230240	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  11-01 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted.

2.  Entitlement to an increased (compensable) rating for a service-connected corneal scar of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Navy from January 1943 to April 1946, and from August 1946 to August 1948, with additional reserve service.  He had a period of active duty for training from January 29, 1967 to February 21, 1967, during which he incurred his service-connected right eye disability.  This period is also considered active military service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the RO in Providence, Rhode Island, that denied an increase in a noncompensable rating for a service-connected corneal scar of the right eye, determined that new and material evidence had not been submitted to reopen a previously denied claim for a psychiatric disorder (generalized anxiety disorder and depression), reopened the previously denied claim for service connection for posttraumatic stress disorder (PTSD), and denied this claim on the merits.

In May 2012, the Veteran testified at a personal hearing conducted at the RO before a Veterans Law Judge (i.e., a Travel Board hearing), and a transcript of this hearing is of record.

The evidence shows that the Veteran has been diagnosed with several psychiatric disorders, including depression, generalized anxiety disorder, and PTSD.  His claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In Boggs v. Peake, 520 F.3d 1330 (2008), the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on a distinct factual basis.  Essentially, claims based upon distinctly diagnosed diseases or injuries are considered separate claims.  Id.   However, in the instant case, claims for service connection for an acquired psychiatric disorder (including depression, generalized anxiety disorder, and PTSD) were previously denied in an unappealed May 1990 rating decision, and again in a final September 2002 Board decision.  In other words, service connection was previously denied for several different psychiatric disorders, including PTSD.  The Board finds that the current claim for service connection for an acquired psychiatric disorder is not an independent claim based on a distinct factual basis, since the Veteran's current claim for service connection for an acquired psychiatric disorder is based on the same diagnosed psychiatric disorders as his prior claims.

Because the claim for service connection for an acquired psychiatric disorder (variously diagnosed) has been previously considered, denied, and not timely appealed, there has to be new and material evidence to reopen this claim to warrant further consideration of it on its underlying merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Indeed, regardless of the RO's determinations in this regard, the Board must make this threshold determination, because it in turn affects the Board's jurisdiction to consider this claim on its underlying merits, i.e., on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for an acquired psychiatric disorder and for an increased rating for a corneal scar of the right eye are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a September 2002 decision, the Board denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder.

2.  Some of the evidence received since the prior decision is not cumulative or redundant of evidence already of record and considered in that decision, relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim for service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The September 2002 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence having been received, the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).   Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

In this decision, the Board reopens the claim for service connection for a psychiatric disorder on the basis of new and material evidence being received, and remands the service connection claim on the merits.  Other than the matters that are addressed in the remand section of this decision, this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


New and Material Evidence 

The Veteran is ultimately seeking service connection for an acquired psychiatric disorder, however diagnosed.  However, in an unappealed RO rating decision in May 1990, the RO previously considered and denied this claim.  This claim was again denied in a September 2002 Board decision.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). Under the law, active military service includes (1) active duty (AD), but also (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 C.F.R. § 3.6(a) (2011).  See also Brooks v. Brown, 5 Vet. App. 484 (1994).

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c) (2011).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23)  (West 2002); 38 C.F.R. § 3.6(d) (2011).  Annual training is an example of ACDUTRA, while weekend drills are INACDUTRA.

To establish status as a Veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d)  (2011); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  Without the status as a Veteran, a claimant trying to establish entitlement to service connection cannot use the many presumptions in the law that are available only to Veterans.  For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ACDUTRA or INACDUTRA, neither do the presumption of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474   (1991).  The fact that a claimant has established status as a Veteran for other periods of service (e.g., a prior period of AD) does not obviate the need to establish that he is also a Veteran for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is based on that period of ACDUTRA or INACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like psychoses are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  38 C.F.R. § 3.384 provides that a "psychosis" for purposes of presumptive service connection specifically includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder NOS, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 ,1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  And, again, it does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD.

As importantly, because this claim for service connection for an acquired psychiatric disorder has been previously considered, denied, and not timely appealed, there has to be new and material evidence to reopen this claim to warrant further consideration of it on its underlying merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  And regardless of what the RO determined in this regard, so, too, must the Board make this threshold preliminary determination, before proceeding further, because it in turn affects the Board's jurisdiction to consider this claim on its underlying merits, i.e., on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); and Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).  See also McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Butler v. Brown, 9 Vet. App. 167, 171 (1996), and VAOPGCPREC 05-92 (March 4, 1992).

A decision of the RO becomes final and binding and not subject to revision on the same factual basis unless a Notice of Disagreement (NOD) is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302 , 20.1103. If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. §§ 5108, 7105(c); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible"). 

The RO initially considered and denied the Veteran's claim for service connection for a psychiatric disorder (then claimed as anxiety and PTSD) in an unappealed May 1990 rating decision.  In its decision, the RO found that the STRs, including from his lengthy reserve service, were negative for a chronic psychiatric disorder, there was no current diagnosis of PTSD, and there was no nexus between his service and the current psychiatric disorders (depression and generalized anxiety disorder) that were diagnosed many years after separation.  

In November 1994, the Veteran claimed secondary service connection for a psychiatric disorder, and in February 1995, the RO denied service connection for a psychiatric disorder as secondary to service-connected headaches.  The Veteran appealed, later broadened his claim to include service connection for a psychiatric disorder on a direct basis, and in a September 2002 decision, the Board determined that new and material evidence had not been submitted to reopen the previously denied claim.  That Board decision is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011). 

That September 2002 Board decision denied this claim because there was no new and material evidence to reopen the claim.  The Board found that the recently submitted evidence was cumulative, not new.  The Board noted that there was no evidence of a psychiatric disorder in service or for several years afterward, and there was no medical evidence of a nexus between the current psychiatric disorder (diagnosed as generalized anxiety disorder on VA examination in November 1995) and his military service.  The Board further found that despite the Veteran's assertions that he was treated for a nervous disorder since the 1940s by VA physicians, and for which he was prescribed Librium, the evidence instead showed that this medication was prescribed for his service-connected headaches, not for a psychiatric disorder.

The evidence of record at the time of that prior September 2002 Board decision included his STRs which are entirely negative for a psychiatric disorder, and post-service medical records which reflect long-term treatment for headaches with Librium and Fiorinal since 1966.  

In the Veteran's original claim for service connection in August 1948, his only claimed disabilities were headaches, a leg disability, an ear condition, and a dental condition.  He did not claim service connection for a psychiatric disorder.  In a February 1949 affidavit, he said he had headaches and dizziness since he was knocked unconscious while playing basketball in service.

A report of a June 1949 VA examination reflects that the Veteran's only complaints related to a head injury and a leg injury incurred while playing sports in service.  He complained of frequent headaches, and said that except for the pains in his teeth, there was nothing wrong with him.  The examiner indicated that the Veteran was oriented and his memory was unimpaired.  His chief complaint was headaches.  The diagnostic assessment was cephalgia [headache] (subjective only).  A July 1950 VA neuropsychiatric examination was performed to evaluate his claimed nervous condition, i.e., his headaches.  The examiner noted that the Veteran's only current symptom was his complaint of recurrent headaches.  The examiner stated that there were no other findings or other history that would classify the subjective complaint of headaches under a neuropsychiatric diagnosis.  The only diagnosis was encephalalgia, type undetermined.  

Records on file show that service connection was initially denied for his claimed headaches, and the Veteran assiduously pursued this claim, including submitting multiple supporting affidavits from himself and others, until it was eventually granted in an August 1950 rating decision.

VA hospital records reflect that the Veteran was hospitalized from April to May 1952 for a pilonidal cyst; hospital records show that his past history was essentially negative except that he had headaches for four years.  These records are negative for a psychiatric disorder.  

Multiple medical examinations were performed during the Veteran's several decades of reserve service after his 1948 separation from active duty service.  His psychiatric system was listed as normal on all of these examinations.  Moreover, the Veteran repeatedly denied nervous trouble, depression or excessive worry in his reports of medical history.
 
Additional evidence of record at the time of the prior decision included a report of a March 1968 VA examination, which reflects that the Veteran complained of a right eye problem, headaches and nervousness.  On neuropsychiatric examination, the examiner indicated that as far as his psychiatric condition which was previously diagnosed encephalgia, that is recurring headaches, there has been little change.  The examiner noted that he was moderately tense.  The only diagnosis was encephalgia.  A September 1978 VA outpatient treatment record reflects that the Veteran was anxious and crying when reporting that his wife was seriously ill; the diagnostic assessment was cephalalgia/anxiety.  In February 1979, the diagnostic assessment was increase in situational stress due to the impending loss of his wife.  The nurse indicated that his grief reaction appeared normal.  Subsequent VA medical records reflect treatment for anxiety exacerbated by concerns about his adult daughter's welfare and the status of his relationship with his girlfriend.  

On VA psychiatric examination in April 1990, the Veteran denied combat, but reported being in plane crashes.  He was diagnosed with anxiety disorder versus PTSD.  On VA neurological examination in April 1990, the Veteran reported a history of severe headaches since 1943 after several plane crashes that were exacerbated by the development of PTSD.  On VA examination in November 1995, the examiner diagnosed generalized anxiety disorder, and found no current PTSD.  He stated that the headaches were also conceivably part of his generalized anxiety disorder.

Evidence received since the September 2002 denial includes partially duplicative VA medical records dated from 1961 to 1979 showing treatment, including Librium and Fiorinal for headaches and encephalalgia.  Some of this evidence is duplicative or cumulative, not new, as it merely reflects that the Veteran received these medications from VA for his service-connected headaches for many years.  This was already demonstrated by the VA medical records on file at the time of the prior September 2002 decision.

Moreover, in alleging that his current psychiatric disorder began in his first period of active service, the Veteran is merely reiterating the very same argument he made prior to the Board denying his claim in September 2002.  So this is not new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  

However, the additional evidence received since the September 2002 decision also includes VA inpatient medical records dated in 1985, showing that he was first treated with Valium shortly after service.  He was in the reserves for 30 years and was about to retire.  The examiner indicated that he had been maintained primarily on Librium and Valium over the years.  The examiner opined that the Veteran had an obsessive compulsive personality structure who was constantly challenged when things weren't "right" beginning from the time when he was in the war.  He also opined that there was an element of unresolved grief reaction regarding his wife's death.

The additional evidence of record also includes private medical records dated in January 2000 from Butler Hospital, reflecting treatment for psychotic disorder, not otherwise specified (NOS), and generalized anxiety disorder.  It was noted that he had delusional paranoias status post suffering from financial catastrophe.  The Veteran reported that he had intermittent major depressive episodes over the last 20 years.  Subsequent VA medical records dated from 2007 to 2009 reflect treatment for depression and anxiety.

This additional medical evidence, when considered in combination with the other evidence of record, is both new and material.  Specifically, the claims file now contains diagnoses of additional psychiatric disorders, and a 1985 medical examiner's opinion suggesting that some of his psychiatric symptoms may have dated back to service.  Thus, this evidence relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of 

substantiating this claim, so this claim is reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, and the claim is reopened.


REMAND

The claims for service connection for a psychiatric disorder and for an increased rating for a corneal scar of the right eye require further development before being decided.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of these claims is necessary to ensure there is a complete record upon which to adjudicate these claims and to afford him every possible consideration.

The Veteran seeks service connection for a psychiatric disorder, claimed as depression/anxiety.  He asserts that this disability began during active service or as a result of his service-connected headaches, and has been continuous since then, and has been treated with medication for many, many years.

Service connection is permissible on a direct basis for disability that was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible on an alternative secondary basis if it is shown the claimed condition is proximately due, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran should be provided with VCAA notice regarding secondary service connection.  38 U.S.C.A. § 5103(a).

During the current appeal, the Veteran has not had a VA compensation examination for an opinion concerning the etiology of any current psychiatric disorder.  And as there is evidence of a psychiatric disorder (depression and anxiety) as recently as 2009, evidence of complaints and treatment for headaches and nervousness with Librium since 1961, his reports of continuity of psychiatric-related symptoms since service, and an indication his disability may be the result of service or his service-connected headaches, he is entitled to this examination and opinion.  When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Review of the record also suggests that the Veteran had admissions to Butler Hospital prior to 2000., i.e., as early as 1985.  On remand, efforts should be undertaken to obtain these records.  An additional effort should also be made to obtain any VA treatment records dated between 1949 and 1961.  

The Veteran contends that his service-connected corneal scar of the right eye is more disabling than currently evaluated.  He has submitted written statements  to the effect that he has no vision in his right eye, and testified at his May 2012 hearing that he can only see a shadow with his right eye.

STRs dated in February 1967 reflect that the Veteran was treated for a large central corneal ulceration of the right eye.  A corneal scar of the right eye was noted on VA examination in September 1967.  On VA eye examination in April 1990, the examiner found visual acuity 20/40-2 in the right eye.  The diagnostic assessment was old corneal scar in the right eye.  The prognosis was excellent but will not improve better than 20/30, and refractive error.

A VA optometry outpatient treatment record dated in May 2008 reflects that the Veteran was seen for a hypertension eye examination.  He had a prior medical history of cataracts, hypertension, central retinal vein occlusion in the right eye from March 2002, a corneal scar in the right eye from one year ago, history of focal laser treatment in the right eye in May 2003, and decreased visual acuity to CF (count fingers) in the right eye.  On examination, distance visual acuity was 20/CF in the right eye at 4 feet.  On slit lamp examination, there was a central scar in the cornea of the right eye.  The diagnostic impression was hypertension by history, lens changes in both eyes, history of central retinal vein occlusion in the right eye in March 2002, and compound hypermetropic astigmatism.

On VA eye examination in April 2009, the examiner noted that the Veteran had a history of status post ischemic central retinal vein occlusion of the right eye in March 2002, and a history of focal laser treatment in the right eye in May 2003.  The Veteran reported that he could not see out of his right eye, and his left eye was fine.  On examination, uncorrected and corrected visual acuity of the right eye at distance and near was "hand motion".  The diagnoses were corneal scar of the right eye centrally, status post central retinal vein occlusion of the right eye with subsequent focal laser treatment unrelated to the Veteran's service-connected disability, cataracts (right eye greater than left) unrelated to the Veteran's service-connected condition, and glaucoma suspect in both eyes unrelated to the Veteran's service-connected condition.

The medical evidence demonstrates that the Veteran has several non-service-connected disorders of the right eye which impair his vision, including status post central retinal vein occlusion, cataracts, and suspected glaucoma.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  As the Veteran is not service-connected for any right eye disorders other than a corneal scar, such other symptoms may not be used to evaluate the service-connected corneal scar of the right eye.

The Board notes that the April 2009 VA eye examiner did not indicate what portion, if any, of the Veteran's decreased right eye visual acuity is due to the service-connected corneal scar of the right eye, and what portion is due to his non-service-connected right eye conditions.  Moreover, the examiner specifically stated that the Veteran's claims file was not available for review.  Hence, the Board finds that this examination is inadequate, and another VA examination is required.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 

Ongoing relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be provided with a VCAA notice letter regarding the secondary service connection aspect of his claim for service connection for a psychiatric disorder.  38 C.F.R. § 3.310.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records from Butler Hospital, dated since 1985.

3.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the Providence VA Medical Center (to include any archived records), dated from 1949 to 1961 and from March 2009 forward.  If any of these records are not available, a negative reply is required.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current psychiatric disorder(s) found to be present.

The examiner should provide an opinion as to the following: 

(a) Is it at least as likely as not (50% or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury?  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting psychiatric symptoms associated with headaches since service, his in-service head injury, and records showing treatment with Librium for many years.

(b) Is it at least as likely as not (50% or greater probability) that the Veteran's service-connected headache disorder either (i) caused, or (ii) aggravated any current psychiatric disorder?

(c)  If the Veteran meets the DSM-IV criteria for PTSD, the examiner must determine whether the Veteran's PTSD can be related to any stressor(s) reported by the Veteran.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

5.  Schedule the Veteran for a VA eye examination to determine the current level of severity of the service-connected corneal scar of the right eye.  Both eyes must be examined.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current eye disorders found to be present.

The examiner should provide an opinion as to the degree  of visual impairment and/or incapacitating episodes due to the service-connected corneal scar of the right eye, as distinguished from any such symptoms from non-service-connected eye disorders.  If the examiner is unable to disassociate nonservice-connected right eye symptoms from service-connected symptoms, the examiner should so state.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

6.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, they should be returned to the examiner for corrective action.

7.  Finally, readjudicate the claim for service connection for a psychiatric disorder, on both a direct basis and as secondary to service-connected headaches, and the claim for an increased rating for a corneal scar of the right eye.  If any benefit remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


